Citation Nr: 0623068	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  99 13-826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected left Achilles tendon disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

Procedural history

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which continued a noncompensable 
disability rating originally assigned in October 1980.  The 
veteran disagreed, timely perfected his appeal and appeared 
at a hearing before a Veterans Law Judge (VLJ) in Washington, 
DC in August 2003.  

In May 2004, the Board remanded the claim to the VA Appeals 
Management Center (AMC) for further development, including 
proper notice pursuant to the Veterans Claims Assistance Act 
of 2000 (the VCAA).  In October 2005, AMC issued a 
supplemental statement of the case continuing the 
noncompensable disability rating.  

Because the VLJ who presided at the August 2003 hearing had 
retired, the veteran was offered the opportunity to present 
testimony at another board hearing.  The veteran and his 
representative appeared before the undersigned VLJ at a 
hearing in Washington, D.C. on May 15, 2006.  A transcript of 
the hearing has been associated with the veteran's VA claims 
folder.

Issues not on appeal

Also of record at the time of the Board's May 2004 remand was 
another issue, entitlement to service connection for a 
seizure disorder.  In an August 2005 AMC rating action, 
service connection was granted for a seizure disorder, and a 
100 percent disability rating was assigned, effective July 
17, 1998.  The veteran has not disagreed with the assigned 
effective date.  This issue has accordingly been resolved.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection]. 

During the May 2005 hearing, the veteran raised the issue of 
his entitlement to arthritis of the left ankle secondary to 
the service-connected Achilles tendon disability.  That issue 
is referred to the RO for appropriate action.  See the May 
15, 2006 hearing transcript, page 9.


FINDING OF FACT

The veteran's left Achilles tendon disability is manifested 
by moderate limitation of left ankle motion (0 degrees 
dorsiflexion and 30 degrees plantar flexion).


CONCLUSION OF LAW

The criteria for a 10 percent disability rating have been met 
for the veteran's left Achilles tendon disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected left Achilles tendon disability, which is 
currently evaluated as noncompensably (zero percent) 
disabling.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The VCAA enhanced VA's duty to notify a claimant about the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefined VA's obligations with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board observes first that the veteran was informed in a 
May 2004 letter from the RO that to establish entitlement to 
a compensable rating for a service-connected disability he 
needed to submit evidence that showed "your service-
connected condition has gotten worse."  See p. 5.  The 
letter also informed the veteran of the typical kinds of 
evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The May 2004 letter informed the veteran that VA had obtained 
his service records and was informed of VA's duty to assist 
him in obtaining other records.  The letter asked the veteran 
to provide any evidence that his left ankle had been treated 
since his discharge, and to provide enough identifying 
information and a waiver to allow VA to obtain the records.  
He was told that VA would make reasonable efforts to obtain 
evidence such as medical records, employment records, and 
records from other Federal agencies, but that he had to 
provide enough information about such records to enable VA to 
request them.  See p. 5.

Moreover, the veteran was informed that VA would asst him by 
providing a medical examination or getting a medical opinion 
if it were necessary to make a decision.  Finally, the May 
2004 letter also told the veteran that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.  
See page 2.  

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
The first three elements (1), veteran status, (2) current 
existence of a disability, and (3) relationship of such 
disability to the veteran's service, are not at issue because 
the veteran has already been granted service connection.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
element (4), degree of disability.  
With respect to element (5), effective date, the Board is 
granting an increased rating for the veteran's left Achilles 
condition.  The Board is confident that before an effective 
date is assigned the agency of original jurisdiction will 
provide the veteran and his representative with appropriate 
notice under Dingess.
 Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].
The veteran is represented by a representative who is aware 
of what is required of the veteran and of VA.  This reliance 
on the representative leads the Board to conclude that the 
veteran is well informed and aware of his obligations.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and has obtained medical 
records pertaining to his claims.  He was accorded a VA 
examination in September 2005.  Importantly, the veteran has 
identified no additional information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative appeared before a 
VLJ in August 2003 and before the undersigned VLJ in May 
2006, and presented evidence and argument in support of his 
claim in both hearings.

Accordingly, the Board will proceed to a decision on the 
merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.
Specific schedular criteria - ankle disabilities

The veteran's left Achilles tendon disability has been 
evaluated by the RO under 38 C.F.R. § 4.73, Diagnostic Code 
5311 [Group XI, Function].  The following ratings are 
assigned, depending upon the severity of the disability:    

	Severe				30
	Moderately Severe		20
	Moderate			10
	Slight				   0

See 38 C.F.R. § 4.73, Diagnostic Code 5311 (2005).

The Board observes that words such as "slight" and 
"moderate" are not defined in the VA Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."   See 38 C.F.R. § 4.6 (2005). The Board 
observes in passing that "slight" is defined as "small in 
size, degree, or amount" and "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) at 871. 

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2005).

"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous." See Webster's New World Dictionary, 
Third College Edition (1988) at 828.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31 (2005).

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5311.   See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected ankle disability is 
manifested by pain that increases during cold weather, which 
limits his ability to run up and down stairs, and to 
participate in some sports activities.

After a review of the evidence pertaining to the veteran's 
service-connected left ankle disability, the Board has 
determined that Diagnostic Code 5311 is applicable because 
there is evidence of an Achilles tendon injury that causes 
pain and lack of flexibility of the veteran's left ankle.  
  
During the September 2005 examination, the veteran's left 
ankle exhibited 0 degrees dorsiflexion and 30 degrees of 
plantar flexion.  [Normal ranges of ankle motion are 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).]  The September 2005 
examiner specifically referred to a "relative lack of 
flexibility with dorsiflexion".  Diagnostic Code 5271 
[limitation of motion of ankle] is therefore arguably also 
for application in this case.

Accordingly, the Board will rate the veteran under both 
Diagnostic Code 5311 and Diagnostic Code 5271. 

Schedular rating

(i.)  Diagnostic Code 5311

The veteran's left ankle disability has been assigned a 
noncompensable disability rating under Diagnostic Code 5311.  
Such rating contemplates slight symptoms.  

As indicated above, the veteran complains that he suffers 
pain that increases during cold weather, pain that limits his 
ability to run up and down stairs, and to do active sports.  
The veteran further testified he has noticed a constant 
popping or grinding sound in his ankle.  See the May 2006 
hearing transcript, pp. 6-7.  

During the September 2005 VA examination, the examiner noted 
minimal crepitation near the Achilles insertion on the 
calcaneus with dorsiflexion and plantar flexion.   The VA 
examiner opined that the injury caused increasing pain with 
"minimal functional impact."

After carefully weighing all of the evidence, the Board 
determines that the veteran's symptoms are most accurately 
described as "slight", rather than "moderate" under 
Diagnostic Code 5311.  The veteran's ankle injury prohibits 
him from running and repetitively climbing stairs, but he can 
walk without assistance.  The veteran's crepitus was 
described as "minimal."  He uses over-the-counter-
medications to control pain.  There is no evidence that the 
ankle disability prevents him from walking, climbing stairs, 
driving or engaging in other routine activities of daily 
living.  The Board concludes that a preponderance of the 
evidence indicates that the functional impact of the 
veteran's left Achilles tendon disability is slight for 
purposes of Diagnostic Code 5311.  Thus, a noncompensable 
disability rating is appropriate under that Diagnostic Code.

(ii.)  Diagnostic Code 5271

Diagnostic Code 5271, like Diagnostic Code 5311, allows for a 
10 percent rating if the disability is moderate in degree.  
The disability considered under Diagnostic Code 5271, 
however, is somewhat different from that contemplated in 
Diagnostic Code 5311.  Rather than evaluating the Achilles 
injury itself, under Diagnostic Code 5271 the limitation of 
ankle motion resulting therefrom is evaluated.  In addition, 
Diagnostic Code 5271, unlike Diagnostic Code 5311, does not 
contain a noncompensable rating.  The provisions of 38 C.F.R. 
§ 4.31 must therefore be employed.     

As noted above, the September 2005 examination report 
indicates that plantar flexion of the veteran's left ankle is 
somewhat limited (30 degrees out of the normal 45 degrees, or 
2/3 or normal).  Dorsiflexion is more significantly limited 
(zero degrees vs. the normal 20 degrees).  In addition, the 
September 2005 examiner specifically referred to a "relative 
lack of flexibility with dorsiflexion". 

As described in the law and regulations section above, under 
4.31 a noncompensable disability rating is assigned "when 
the required symptomatology is not shown".  Here, arguably, 
symptomatology consistent with moderate disability is shown, 
or at least approximated.  See 38 C.F.R. § 4.7 (2005).  
Clearly dorsiflexion is impaired at least somewhat.  
Accordingly, the board finds that a 10 percent rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2005).

The Board adds that a 20 percent rating is not called for 
under that diagnostic code.  There is no evidence of marked 
(obvious, noticeable) limitation of motion of the veteran's 
left ankle.  In a particular, the medical evidence does not 
indicate that he walks with a limp or uses a cane or a brace.  
Although the veteran evidently does not contend that he uses 
a cane, brace or other assistive device, he does claim that 
he constantly limps.  However, there is no objective evidence 
of this.  The Board places greater weight on the objective 
medical evidence of record.   

In summary, the Board finds that a 10 percent disability 
rating, and no more, may be assigned under Diagnostic Code 
5271.  To that extent, the appeal is allowed.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's left Achilles tendon 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   However, the 
September 2005 examiner did not indicate that repetition of 
motion resulted in excess fatigability, incoordination or 
weakness.  There is no other medical evidence which would 
indicate that such symptoms exist.  Thus, assignment of 
additional disability based on DeLuca factors is not 
warranted.



Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
left Achilles disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating, 10 
percent, is warranted for the veteran's service-connected 
left Achilles tendon disability.  To that extent, the appeal 
is allowed. 


ORDER

Entitlement to a 10 percent disability rating for the 
service-connected left Achilles tendon disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


